DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
The indicated allowability of claims 11-20 is withdrawn in view of previously cited references.   The examiner did not fully appreciate the teachings of the cited references. Rejections based on the newly cited reference(s) follow.
Claim Objections
Claims 1 is objected to because of the following informalities:  The last two lines of each claim recites “travel speed” which should be replaced with vehicle speed. Also, the last line of each claim recites “engine rotation speed” which should be replaced with number of revolutions of the engine.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations of claim 16 (describing positioning of accelerator cooperation control switch, lines 3-12), limitations of claim 17 (lines 2-7), limitations of claim 18 (specifically, the states of the speed selecting switch and the speed dial, lines 5-10), and the last limitation of claim 21 (“pedal is configured to adjust vehicle speed and number of revolutions based on a position of the mode shift switch”), do not appear to be supported by Applicant’s original disclosure and therefore considered new matter.  Correction is required.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, and 19 each recite the limitation “each mode of the plurality of modes comprises a corresponding maximum travel speed and a corresponding maximum engine rotation speed” which is confusing because the limitation contradicts the limitation of the mode shift switch, recited earlier in the claim, that is configured to switch between a first maximum speed in a first mode to a second maximum speed in a second mode or to switch between first maximum number of revolutions of the engine to a second maximum number of revolutions of the engine.  In other words, the mode shift switch is only required to change between maximum vehicle speeds or maximum number of revolutions of the engine, whereas the last limitation of each claim requires each mode to include a corresponding maximum travel speed and a corresponding maximum engine speed.  It’s unclear if the term “or” (line 7-claim 1, line 8- claim 11, line 6-claim 19) should be replaced with and to be consistent. Correction is required.  For examination purposes, the claim appears to only require a first mode having a first maximum vehicle speed and a second mode having a second maximum vehicle speed, or a first mode having a first maximum number of revolutions of the engine and a second mode having a second maximum number of revolutions.
Claim 9 recites the limitation “the forward/reverse switch" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation “the forward/reverse switch" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the forward/reverse switch" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the forward/reverse switch" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 9-11, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo US 2014/0003900 (hereinafter “Hyodo”).
Regarding claims 1 and 11, Hyodo discloses work vehicle (100) configured to shift, in a transmission unit (133), a speed of a driving force from an engine (131) 
a mode shift switch (19) configured to switch between: 
a first maximum vehicle speed (maximized vehicle speed, when P mode is selected, para. [0055]) by the traveling unit of a first mode (P mode) of a plurality of modes (P mode and E mode) and a second maximum travel speed (“maximum vehicle speed is limited” in the E mode, para. [0055]) by the traveling unit of a second mode (E mode) of the plurality of modes; or 
a first maximum number of revolutions of the engine of the first mode and a second maximum number of revolutions of the engine of the second mode; 
a work unit operation lever (12) configured to be used for operating the work unit; and
a speed control pedal (13) configured to adjust a vehicle speed and a number of revolutions of the engine; and 
wherein: 
the work unit operation lever is provided with the mode shift switch; and
wherein each mode of the plurality of modes comprises a corresponding maximum travel speed (speeds of P mode and E mode) and a corresponding maximum engine rotation speed (see explanation below and 112b rejection above).
Note:  The examiner takes the position that the claim as written only requires a plurality of modes (first mode and second mode) and each mode having a 
Regarding claim 2, wherein: in a cockpit unit (116) on the traveling body, the work unit operation lever is disposed ahead of and outside of a cockpit seat, the work unit operation lever includes a grip (12a) disposed near the cockpit seat (see FIG. 5), and the grip is provided with the mode shift switch.
Regarding claim 3, wherein the mode shift switch is disposed on a side surface of the grip, the side surface facing the cockpit seat.
Regarding claims 9 and 14, further comprising: 
a forward/reverse switching lever (14, see FIG. 6 showing a lever) configurable between a first position and a second position; and 
wherein: 
while the forward/reverse switching lever is configured in the first position, the traveling unit is configured to travel forward; and 
while the forward/revers forward/reverse switching lever is configured in the second position, the traveling unit is configured to travel backward.
Regarding claim 10 and 15, wherein: 
the transmission includes a forward/reverse switching mechanism (internal parts, not shown, linked to the transmission and switching lever 14) configured to switch the shifted driving force between a first state and a second state; 
while the forward/reverse switch is configured in the first position, the shifted driving force is in the first state; and 

Regarding claim 19, Hyodo discloses a vehicle comprising: 
a speed control pedal (accelerator pedal 13) configured to adjust a travel speed and an engine rotation speed; and
a mode shift switch (19, FIG. 7) configured to switch between: 
a first maximum travel speed (maximized vehicle speed, when P mode is selected, para. [0055]) of a first mode (P mode) of a plurality of modes (P mode and E mode) and a second maximum travel speed (“maximum vehicle speed is limited” in the E mode, para. [0055]) of a second mode (E mode) of the plurality of modes; or a first maximum engine rotation speed of the first mode and a second maximum engine rotation speed of the second mode; and 
wherein each mode of the plurality of modes comprises a corresponding maximum travel speed (speeds of P mode and E mode) and a corresponding maximum engine rotation speed (see explanation below and 112b rejection above).
Note:  The examiner takes the position that the claim as written only requires a plurality of modes (first mode and second mode) and each mode having a corresponding maximum travel speed or a corresponding engine rotation speed, which is met by Hyodo.
Regarding claim 20, further comprising: a transmission unit (133) configured to: receive a first force from an engine (131) mounted on a traveling body; and output a second force to a traveling unit (wheels 113 and 114) and a work unit (122); and a work 
Regarding claim 21, wherein: the mode shift switch is configurable into each of a first position corresponding to the first mode and a second position corresponding to the second mode; and the speed control pedal is configured to adjust the vehicle speed and the number of revolutions of the engine based on a position of the mode shift switch.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo in view of Miwa JP 2012-188861 (hereinafter “Miwa”).
Regarding claim 4, Hyodo teaches the claimed invention except for an engine blipping switch as claimed.
	Miwa teaches a similar work vehicle comprising a work unit operation lever having an engine blipping switch (70) and also a mode shift switch (71, 72).

	Regarding claim 5, Miwa further teaches wherein an operation to a mode shift switch (71, 72) is invalid while the engine blipping control is being performed.
Regarding claims 6, 7, 12, and 13, Hyodo further teaches a forward/reverse switching lever (14) configured to specify forward traveling and reverse traveling by the traveling unit.  Hyodo fails to teach wherein: 
the transmission unit includes: 
a hydraulic stepless transmission configured to shift a speed of a driving force from the engine, and 
a forward/reverse switching mechanism configured to switch the shifted driving force from the hydraulic stepless transmission from forward to reverse or from reverse to forward, 
a transmission ratio by the hydraulic stepless transmission is changed with the speed control pedal, and 
switching by the forward/reverse switching mechanism is performed with the forward/reverse switching lever.
Miwa teaches a similar work vehicle comprising a hydraulic stepless transmission.
.
Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Applicant argues that “Hyodo is silent with respect to a pedal configured to increase an engine rotation speed as the pedal is pushed while a vehicle speed is maintained below a set value”.
In response, independent claims 1, 11, and 19 require a mode shift switch that is configured to switch between a first maximum speed (in a first mode) and a second maximum speed (in a second mode).  The examiner takes the position that the claim as written only requires a plurality of modes (first mode and second mode) and each mode 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656